Appeal from an order of the Family Court, Niagara County (David E. Seaman, J.), entered November 23, 2011 in a proceeding pursuant to Social Services Law § 384-b. The order, among other things, transferred the guardianship and custody of the subject child to petitioner.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Same memorandum as in Matter of Joseph A.T.P. [Julia P.] (107 AD3d 1534 [2013]). Present — Smith, J.P., Peradotto, Lindley, Valentino and Whalen, JJ.